Order, Supreme Court, New York County (Alice Schlesinger, J.), entered April 16, 2010, which granted plaintiffs motion to compel production and denied defendants’ cross motion for a protective order, unanimously affirmed, without costs.
Plaintiff seeks production of a “summary and analysis” document prepared during the course of defendants’ investigation into plaintiffs injuries allegedly suffered while she was in defendants’ care. Defendants object, claiming the protection of the quality assurance privilege (see Matter of Subpoena Duces Tecum to Jane Doe, 99 NY2d 434 [2003]). The document was properly ordered produced because the report, although utilized by the quality assurance committee, had not been prepared by or at the behest of the committee (see Clement v Kateri Residence, 60 AD3d 527 [2009]).
The IAS court also properly ordered production of the incident reports prepared by defendants, documenting broken bones and facial bruising. Defendants failed to demonstrate that the court’s limitation of such disclosure to those reports prepared within a two-year period was overly broad or unduly burdensome. Concur — Gonzalez, EJ., Saxe, Catterson, Acosta and Manzanet-Daniels, JJ.